SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 10 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACTOF 1940 [X] Amendment No. 13 [X] (Check appropriate box or boxes) CONGRESSIONAL EFFECT FAMILY OF FUNDS Exact Name of Registrant as Specified in Charter 420 Lexington Avenue Suite 601 New York, NY10170 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:888.523.4233 Eric T. Singer 420 Lexington Avenue Suite 601 New York, NY10170 (Name and Address of Agent for Service) With copy to:Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem , NC 27101 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [] on pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.10 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.9 filedApril 30, 2012and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No.10 to the Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York,and State of New York on this 14th day ofMay 2012. Congressional Effect Fund By: /s/ Eric T. Singer Eric T. Singer, President & Trustee Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/Eric T. Singer May14, 2012 Eric T. Singer, President ** Date * May14, 2012 Robert J. Cresci, Trustee Date * May14, 2012 Samuel H. Solomon, Trustee Date * May14, 2012 Daniel Ripp, Trustee Date /s/Larry E. Beaver, Jr. May14, 2012 Larry E. Beaver, Jr., Treasurer ** Date /s/Eric T. Singer May14, 2012 * By Eric T. Singer, Attorney-in-Fact Date **Mr. Singer is the principal executive officer of the Congressional Effect Family of Funds, and Mr. Beaver is the principal financial officer and principal accounting officer of the Congressional Effect Family of Funds. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
